Citation Nr: 1428223	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  10-20 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an effective date prior to October 3, 2006 for service connection for asthma based on clear and unmistakable error (CUE) in a September 11, 1996 rating decision, which denied entitlement to service connection for asthma.   

2. Entitlement to an initial disability rating in excess of 30 percent for asthma for the period from October 3, 2006 to January 28, 2009.  

3. Entitlement to a disability rating in excess of 60 percent for asthma for the period from January 28, 2009 to the present.  

4. Entitlement to service connection for a genitourinary disability, to include prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 1985 to October 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and December 2009 rating decisions of the RO in San Diego, California, which respectively granted service connection for asthma and assigned an initial 30 percent disability rating effective October 3, 2006, and denied entitlement to service connection for prostatitis.  The disability rating for the Veteran's service-connected asthma was increased to 60 percent effective January 28, 2009 in an October 2010 statement of the case (SOC).  

As discussed in the section regarding the Veteran's CUE claim below, the RO has not issued a rating decision separately specifying CUE as an adjudicated issue.  However, the CUE claim was clearly considered and rejected in a May 2010 SOC as an element of the earlier effective date aspect of the claim on appeal, and the Veteran was on notice that the claim had been adjudicated by the RO.  Therefore, the Board finds the CUE claim was implicitly denied in the May 2010 SOC and may proceed to adjudicate the claim.  See Ingram v. Nicholson, infra.  

The Veteran testified before the undersigned at a March 2014 videoconference hearing at the RO.  A transcript has been associated with the file.  Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  38 C.F.R. § 20.1304 (2013). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

The issue of entitlement to service connection for a genitourinary disability, to include prostatitis, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. In a September 1996 rating decision, the RO denied the Veteran's claim of entitlement to service connection for asthma.  The Veteran did not appeal this decision.  The Veteran submitted a new service connection claim for asthma in October 2006.  

2. The September 1996 rating decision was adequately supported by the evidence then of record and was not undebatably erroneous.  The record does not demonstrate that the correct facts, as they were known as of September 1996, were not before the RO, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.  

3. The Veteran's service-connected asthma was not manifested by FEV-1 (forced expiratory volume in one second) or FEV-1/FVC (forced expiratory volume in one second to forced vital capacity) of 40 to 55 percent of predicted value, at least monthly visits to a physician for required care of exacerbations, or at least three courses of systemic corticosteroids per year at any time during the period from October 3, 2006 to January 28, 2009.  

4. The Veteran's service-connected asthma has not been manifested by FEV-1 or FEV-1/FVC of less than 40 percent of predicted value, more than one attack per week with episodes of respiratory failure, or daily use of systemic high dose corticosteroids or immuno-suppressive medications at any time during the period on appeal.  


CONCLUSIONS OF LAW

1. The September 1996 rating decision denying entitlement to service connection for asthma was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 5110 (West 2002); 38 C.F.R. §§ 3.105, 20.1403(a) (2013).    

2. As the September 1996 rating decision did not contain CUE, the criteria for an effective date prior to October 3, 2006, for the grant of service connection for asthma have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).

3. The criteria for a rating in excess of 30 percent for asthma were not met at any time during the period from October 3, 2006 to January 28, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6602 (2013).  

4. The criteria for a rating in excess of 60 percent for asthma were not met at any time during the period from January 28, 2009 to the present.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6602 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As regards the issue of whether there is CUE in a September 1996 rating decision, given the parameters of the law surrounding CUE claims, the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA) are not applicable to such claims.  See Parker v. Principi, 15 Vet. App. 407 (2002).

As to the Veteran's claim of entitlement to an increased initial disability rating for asthma, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  A June 2007 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in December 2008.  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the above claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran with appropriate VA pulmonary examinations in October 2008 and December 2009.  The Veteran has not reported receiving any recent treatment specifically for this condition other than at VA and the private treatment mentioned above, records of which are in the file.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected asthma since he was last examined.  38 C.F.R. § 3.327(a).  

The examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The October 2008 and December 2009 VA examination reports are thorough and supported by treatment records.  The examinations in this case form an adequate basis on which to adjudicate the claim.  

II. CUE

The Veteran contends that the September 11, 1996 rating decision denying entitlement to service connection for asthma contained clear and unmistakable error.  The Veteran alleges that because of the CUE in that decision, he is entitled to an effective date for service connection of asthma of October 28, 1995, the day following his separation from service.  The Veteran has been assigned an effective date for service connection of asthma of October 3, 2006, the date his new service connection claim was received.  For the reasons that follow, the Board finds the September 1996 rating decision did not contain CUE and therefore no earlier effective date is warranted.  

Initially, the Board notes that the RO has not issued a rating decision specifically addressing CUE in the September 1996 decision.  However, it thoroughly discussed the Veteran's allegations of CUE in the September 1996 rating decision in a May 2010 statement of the case (SOC).  Under the "implicit denial" rule, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus, finally adjudicated even if VA did not expressly address that claim in its decision. Deshotel v. Nicholson, 457 F.3d 1258, 1262 (Fed. Cir. 2006).  When a RO decision "discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not 'specifically' deny that claim."  Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007). 

The Court has outlined several factors for consideration in determining whether a claim had been implicitly denied, including (1) the relatedness or specificity of the claims (i.e., whether the claims were identical or closely related); (2) the specificity of the adjudication (i.e., whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well); (3) the timing of the claims (i.e., the closer the claims are filed to one another, the more likely that a reasonable person would understand that an earlier claim was implicitly denied by the adjudication of a subsequent claim); and (4) whether the claimant was represented (i.e., relevant in determining the degree to which a pleading will be liberally construed in terms of what disability was initially claimed and how any decision based on the implicit denial doctrine is interpreted).  Cogburn v. Shinseki, 24 Vet. App. 205 (2010).  

In this case, the Board finds that the Veteran's claim alleging CUE in the September 1996 rating decision was implicitly denied in the May 2010 SOC.  The SOC discussed the CUE claim in terms sufficient to put the Veteran on notice that it was being considered and rejected, and the Veteran's testimony at his March 2014 Board hearing clearly showed he understood the claim was considered and rejected in the SOC.  The Veteran's earlier effective date claim for service connection of asthma and his CUE claim were closely related, if not identical, and the discussion regarding the CUE claim in the May 2010 SOC made it clear to a reasonable person that the denial of the earlier effective date claim also disposed of the CUE claim.  The Veteran was represented at the time the CUE claim was adjudicated in the May 2010 SOC.  As the Veteran's CUE claim was implicitly denied by the RO, the Board may proceed to consider it.  

Unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of CUE, as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a).  If the evidence establishes CUE, the prior decision will be reversed or amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245   (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc)).  

CUE is a very specific and rare kind of "error." It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44   (1993) (citing Russell, 3 Vet. App. at 313-14).

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additionally, the Court held that VA's breach of its duty to assist cannot form a basis for a claim of clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a breach of a duty to assist cannot constitute CUE and that even a "grave procedural error" does not render a decision of VA non-final.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

The Veteran alleges that in developing his original November 1995 service connection claim for asthma, the RO erroneously cancelled a supplementary pulmonary VA examination.  The Veteran appears to contend that if that examination had been conducted, the results would have provided evidence favorable to his service connection claim.  The evidence of record shows notations by RO staff that the scheduled examination had to be cancelled because the Veteran was moving out of state.  The Veteran asserts that he was not moving at that time and that the examination should not have been cancelled.  

The Veteran's claim as to error in the September 1996 rating decision, in essence, asserts a breach of a duty to assist in providing an adequate medical examination, in the Veteran's opinion.  As noted above, a breach of the duty to assist does not constitute CUE.  See Caffrey v. Brown, supra.  Based upon the evidence of record, the Board finds that it is not established that the correct facts, as they were known at the time of unappealed September 1996 rating decision, were not before VA or that VA incorrectly applied the statutory or regulatory provisions at the time such that the outcome of the claim would have been manifestly different but for the error. The denial of service connection for asthma in the September 1996 rating decision is shown to have been provided based upon the evidence then of record.  Accordingly, the Board finds the September 1996 rating decision did not contain CUE.  

As noted above, the Veteran contends he is entitled to an earlier effective date for service connection of asthma based on the alleged CUE in the September 1996 rating decision denying entitlement to service connection for asthma.  The Veteran filed his initial service connection claim for asthma in November 1995, within one year of separation from service.  He is seeking an effective date of October 28, 1995, the day following his separation from service, in accordance with 38 C.F.R. § 3.400(b)(2).   

Under applicable criteria, the effective date of an award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an award based on an original claim for benefits shall not be earlier than the date of receipt of application therefrom.   Pertinent law and regulation also provide that the effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

Although the Veteran was properly and timely notified of the September 1996 rating decision and his right to appeal it, the Veteran did not appeal the September 1996 rating decision issued in connection with his November 1995 original claim.  Furthermore, as discussed above, the Board has found the September 1996 rating decision did not contain CUE.  Therefore, the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  The Veteran submitted a new service connection claim for asthma in October 2006.  His claim was reopened on the basis of new and material evidence, and the effective date assigned for the grant of service connection was October 3, 2006, reflecting the date his new claim was received.  The Board finds this effective date was properly assigned and no earlier effective date for service connection of asthma is warranted.  See 38 C.F.R. §§ 3.156(a), 3.400(q)(2).  

The Veteran's allegations of CUE in the September 1996 rating decision denying service connection for asthma amount to a breach of VA's duty to assist.  Such an error cannot be CUE under VA law.  Therefore, no CUE is found in the September 1996 rating decision.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date for service connection for asthma.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 




III. Increased Rating

The Veteran contends that he is entitled to an initial disability rating in excess of 30 percent for his service-connected asthma for the period from October 3, 2006 to January 28, 2009 due to the severity of his symptoms.  For the reasons that follow, the Board finds that a rating in excess of 30 percent has not been warranted at any time during the period on appeal.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

The Veteran's service-connected asthma was assigned a 30 percent disability rating for the period from October 3, 2006 to January 28, 2009 and a 60 percent disability rating for the period from January 28, 2009 to the present under Diagnostic Code (DC) 6602.  This diagnostic code rates the severity of pulmonary disorders based primarily on objective numerical results of pulmonary function testing (PFT).  Asthma is evaluated using the following tests: (1) forced expiratory volume in one second (FEV-1) and (2) the ratio of FEV-1 to forced vital capacity (FEV-1/FVC). 38 C.F.R. § 4.97.  

A revised regulation clarifying evaluation of respiratory conditions, 38 C.F.R. § 4.96(d), became effective October 6, 2006.  See 38 C.F.R. § 4.96(d).  The Board notes that as the Veteran's new claim was received on October 3, 2006, this revision occurred during the pendency of the appeal.  However, the revision does not affect the diagnostic code for asthma, and thus has no impact on the evaluations for the Veteran's service-connected asthma on appeal.  The specifically addresses Diagnostic Codes 6600, 6603, 6604, 6825-6833 and 6840-6845, and requires that pulmonary function testing be completed prior to evaluating these respiratory disabilities.  It also includes instructions on the use of pulmonary function test results for rating these disabilities, and these instructions are in line with existing VA policy for evaluating all respiratory disabilities.  The instruction on which the Veteran has focused his argument provides that post-bronchodilator studies are required and the results of post-bronchodilator tests should be used to apply the rating criteria, unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  Id. at (5).  

The Board acknowledges the Veteran's argument that because DC 6602 does not appear in the above list of diagnostic codes, VA is not required to use post-bronchodilator results in evaluating asthma.  However, the Board finds that the reason DC 6602 was not included in this list was not because Congress did not intend for post-bronchodilator results to be used when using pulmonary function test results for rating purposes under DC 6602.   Rather, the purpose of the revision to 38 C.F.R. § 4.96 was to require that pulmonary function tests be conducted when rating respiratory disabilities which are primarily evaluated on the basis of pulmonary function tests.  These disabilities are reflected in the diagnostic codes in the above list, and include disabilities such as chronic bronchitis and pulmonary emphysema.  See id.  In contrast to the disabilities included in the list, asthma is not solely evaluated on the basis of pulmonary function tests, and ratings may be assigned based on such evidence as daily bronchodilator therapy, frequent physician visits for exacerbations, or systemic corticosteroid use.  Accordingly, pulmonary function testing is not necessarily required to evaluate a veteran's service-connected asthma under DC 6602.  Therefore, Congress did not include DC 6602 in the list of diagnostic codes found in the revision to 38 C.F.R. § 4.96(d).  See 71 Fed. Reg. 52457-52459 (Sept. 6, 2006).  

There is no evidence in the regulatory provisions or accompanying commentary that Congress did not intend for pulmonary function test results used to evaluate asthma under DC 6602 to comply with VA's standard use of post-bronchodilator results.  In fact, there is clear direction from Congress that post-bronchodilator results are the standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation as these results reflect the best possible functioning of an individual).  It was also noted that using post-bronchodilation results would assure consistent evaluations.  Id. at 46723.  Accordingly, the Board finds that as with other respiratory disabilities that may be evaluated using pulmonary function tests, post-bronchodilator results should be used when evaluating asthma.  

Under DC 6602, a 10 percent evaluation is contemplated for FEV-1 of 71 to 80 percent predicted, FEV-1/FVC of 71 to 80-percent, or; intermittent inhalational or oral bronchodilator therapy.  A 30 percent evaluation is contemplated for FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70-percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  Assignment of a 60 percent evaluation is warranted where there is FEV-1 of 40 to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  For assignment of a 100 percent evaluation, there must be a showing of FEV-1 of less than 40 percent of predicted value, or; FEV-1/FVC of less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97 (2013).  

There are several pulmonary function test results in the evidence of record for the period from October 3, 2006 to January 28, 2009.  July 2007 San Diego VA Medical Center (VAMC) results show pre-bronchodilator FEV-1 of 108.7 percent predicted and FEV-1/FVC of 97.4 percent predicted.  Post-bronchodilator results were FEV-1 of 110 percent predicted and FEV-1/FVC of 98.7 percent predicted.  October 2007 results from private physician Dr. G.C. show pre-bronchodilator FEV-1 of 47 percent predicted.  However, post-bronchodilator results showed FEV-1 of 89 percent predicted.  As noted above, pre-bronchodilator results are only used for evaluation purposes when post-bronchodilator results are poorer than the pre-bronchodilator results.  In this case, the post-bronchodilator results are better than the pre-bronchodilator results, and therefore the pre-bronchodilator FEV-1 of 47 percent predicted is not used when applying the criteria of DC 6602.  

October 2008 San Diego VAMC pulmonary function tests resulted in pre-bronchodilator FEV-1 of 103.6 percent predicted and FEV-1/FVC of 94.7 percent predicted.  Post-bronchodilator results included FEV-1 of 110.6 percent predicted and FEV-1/FVC of 100 percent predicted.  Pulmonary function tests performed at the Veteran's December 2009 VA examination showed pre-bronchodilator FEV-1 of 124 percent predicted and FEV-1/FVC of 101.3 percent predicted.  Post-bronchodilator results showed FEV-1 of 123.2 percent predicted and FEV-1/FVC of 101.3.  The Board notes that in this case post-bronchodilator FEV-1 was slightly poorer than pre-bronchodilator FEV-1, and thus the pre-bronchodilator result is used for evaluation purposes.  The Board finds that based on the pulmonary function test results of record, there is no evidence that the Veteran is entitled to an initial disability rating in excess of 30 percent for asthma for the period from October 3, 2006 to January 28, 2009.  

Pulmonary function test results are not the only criterion considered when assigning disability ratings for service-connected asthma under DC 6602.  A rating of 60 percent may also be assigned if the evidence of record shows at least monthly visits to a physician for required care of exacerbations or at least three courses of systemic corticosteroids per year.  The Board finds that the evidence of record for the period from October 3, 2006 to January 28, 2009 does not show that either of these criteria was met during that time.  

The only record of systemic corticosteroid administration during this period is a June 2007 treatment record from Pomerado Hospital showing that the Veteran was given oral prednisone while in the emergency department, as well a course of oral prednisone on his discharge.  The Board notes that the Veteran has submitted treatment records and prescriptions showing a course of systemic corticosteroids at least three times per year beginning in January 2009.  The Veteran is in receipt of a 60 percent disability rating for his service-connected asthma from January 28, 2009 based on these records.  

While the Veteran's VA and private treatment records for the period from October 3, 2006 to January 28, 2009 do show regular treatment for asthma, they do not show at least monthly visits to a physician for required care of exacerbations.  Furthermore, the Veteran has not asserted that he was required to visit a physician at least once per month during this time period to receive required care for asthma exacerbations.  As the evidence of record does not show post-bronchodilator pulmonary function testing results of FEV-1 or FEV-1/FVC less than 56 percent of predicted value, at least monthly visits to a physician for required care of exacerbations, or three or more courses of systemic corticosteroids per year, the Board finds a disability rating in excess of 30 percent for asthma for the period from October 3, 2006 to January 28, 2009 is not warranted.  38 C.F.R. § 4.97, DC 6602.  

The Board notes that the Veteran specifically stated in his October 2010 notice of disagreement that he did not disagree with the 60 percent disability rating assigned for his service-connected asthma for the period on and after January 28, 2009.  However, at his March 2014 Board hearing the Veteran indicated he wished to pursue this increased rating claim and following the hearing, the Veteran submitted evidence in the form of a November 2010 urgent care treatment record which, on its face, could support assignment of a 100 percent rating.  The urgent care treatment record contains a handwritten note reading "FEV-1 30%."  However, there are no accompanying pulmonary function test reports or any further information regarding this measurement.  

As noted above, a 100 percent rating is warranted under DC 6602 for post-bronchodilator results showing FEV-1 or FEV-1/FVC of less than 40 percent of predicted value.  While this note indicates an FEV-1 of less than 40 percent predicted, it is not clear whether this is a pre- or post-bronchodilator result.  Therefore, it cannot be used for rating purposes.  There is no indication in the evidence of record that the Veteran's service-connected asthma has ever been manifested by more than one attack per week with episodes of respiratory failure or daily use of systemic high dose corticosteroids or immune-suppressive medications.  Accordingly, the Board finds there is no evidence of record showing the criteria for a 100 percent disability rating for asthma have been met at any time during the period on appeal.  See 38 C.F.R. § 4.97, DC 6602.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for asthma for the period from October 3, 2006 to January 28, 2009 and in excess of 60 percent for the period from January 28, 2009 to the present on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board has also considered whether a referral for extraschedular rating is warranted for the Veteran's service-connected asthma.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's service-connected asthma is not inadequate.  The evidence of record shows the Veteran is required to use a nebulizer containing albuterol on a regular basis, and that he has had occasional exacerbations requiring physician visits and courses of systemic corticosteroids.  All these symptoms have been anticipated by the Diagnostic Code used to rate this disability.  The evidence does not show that this disability affects his employability in ways not contemplated by the ratings schedule.  Similarly, the evidence does not present a disability picture that would produce impairment in earning capacity beyond that reflected in the ratings schedule.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disability that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluation for his service-connected asthma is adequate.   Referral for extraschedular consideration is not warranted.   See VAOPGCPREC 6-96. Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board finds that the criteria for ratings in excess of those already assigned have at no time been met.  Accordingly, further staged ratings are inapplicable.  See id.  


ORDER

Entitlement to an effective date prior to October 3, 2006 for service connection for asthma based on CUE in a September 11, 1996 rating decision is denied.  

Entitlement to an initial disability rating in excess of 30 percent for asthma for the period from October 3, 2006 to January 28, 2009 is denied.  

Entitlement to a disability rating in excess of 60 percent for asthma for the period from January 28, 2009 to the present is denied.  



REMAND

The Board finds that additional development is required with regard to the Veteran's service connection claim for a genitourinary disability, to include prostatitis.  

The Veteran asserts he is entitled to service connection for prostatitis because he first experienced the condition in service and has continued to experience it since service.  The Veteran has not been afforded a VA examination to determine whether his current prostatitis is related to his in-service genitourinary complaints and treatment.  The Veteran, through his representative, has asserted that he is entitled to a VA examination in order for his claim to be fairly adjudicated.  

A medical examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient competent medical evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

In this case, the medical evidence of record indicates the Veteran may have a current diagnosis of chronic prostatitis.  The Veteran's service treatment records show that he was treated for various genitourinary complaints, and that he received a differential diagnosis of prostatitis during service.  The Veteran submitted an August 2009 medical opinion from his private physician, Dr. J.M., which states that the Veteran has a long history of prostatitis beginning during active service, and that his current prostatitis is a recurrence of the prostatitis that began while the Veteran was in service.  Although Dr. J.M.'s opinion suggests that the Veteran's current prostatitis is related to his in-service genitourinary symptoms, it lacks a sufficient rationale for the conclusion that the two are related.  

Therefore, in this case there is evidence of a current disability, evidence establishing in-service genitourinary symptoms and treatment, and an indication that the two may be related.  At present, however, there is insufficient competent medical evidence to decide the case.  Thus the Board finds a VA examination is required.  See id.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his current genitourinary disability, to include whether prostatitis is a definitive diagnosis.  The examiner should review the contents of the entire claims files, and obtain relevant history from the Veteran.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner should express an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current genitourinary disability is causally related to his genitourinary symptoms in service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

2. Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


